Exhibit23.1 Form S-8 Bio-Path Holdings, Inc. File No. 000-53404 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (FormS-8) pertaining to the Bio-Path Holdings,Inc. First Amended 2007 Stock Incentive Plan of our report dated May 16, 2008, with respect to the financial statements of Bio-Path,Inc. for the period ended December31, 2007, filed with the Securities and Exchange Commission as an exhibit to the Form 8-K/A on May 19, 2008. /s/ Mantyla, McReynolds, LLC Salt Lake City, Utah December
